Title: From John Adams to Benjamin Franklin, 18 October 1781
From: Adams, John
To: Franklin, Benjamin



Amsterdam October 18th 1781
Sir

Thomas Beer, with his Wife and two small Children came to my House this forenoon, and presented me a Letter from Mr Coffyn of Dunkirk of the 2d. of Octr, recommending Beer to me as a Person who had been obliged to fly from England, for having assisted American Prisoners to escape; and inclosing a Copy of a Letter from your Excellency to Mr Coffyn of the 22d. of August, advising Beer to go to Holland, where your Excellency imagined there was great demand for all kind of Workmen, who are useful in fitting out Ships, and consenting that Coffyn should supply them, not exceeding ten Guineas, and requesting Mr Coffyn for the future to send the prisoners to my Care at Amsterdam, and to desire his friend at Ostend to give them the same direction.
As to Beer, I know not what to do with him. He has spent his last Guilder, and the Man, Woman and Children all looked as if they had been weeping over their distresses in deplorable misery. I gave him some Money to feed his Children a Night or two, and went out to see if I could get him Work with a Ropemaker: but I was told that your Excellency was much mistaken in supposing, that there is here a great demand for all kind of Workmen who are useful in fitting out Ships: that Navigation being in a manner stopped, such Tradesmen had the least to do of any, and particularly the Ropemakers complained of want of work more than ever, and more than any other Sett of Tradesmen. However, a Gentleman will enquire, if he can find a place for him.
I have no Objection to American Prisoners coming this way, and shall continue to do every thing in my Power, as I have done, to solace them in their distress. I have now for a Year past relieved considerable Numbers, who have escaped from England, with small Sums, and with my best Endeavours to procure them Employment and Passages: but your Excellency is very sensible I have no public Money in my hands, and that therefore, the small sums of Money, which I have been able to furnish them, must have been out of my own Pocket. This Resource is likely to fail very soon, if my Salary is not to be paid me in future.
If your Excellency would give me your Consent that I should take up small Sums of Money of Mess: Fizeaux, Grand & Co. for the purpose of assisting our Countrymen who escape from Prison, I should esteem myself much honoured by this Trust, for none of my time is spent with more pleasure than that which is devoted to the Consolation of these Prisoners. The Masters of Vessels have hitherto been very good in giving passages, and We have made various Shifts to dispose of such as have been here, and have succeeded so as to give tolerable satisfaction; but We should do much better, if We had a little more Money.
I have often told your Excellency, that the House of De Neufville and Son had recieved a few thousand Guilders upon the Loan opened by me in behalf of the United States. I have not touched this Money, because I thought it should lie to answer Bills of Exchange upon the Draughts of Congress: but as there is so little, if your Excellency would advise me to it, I would devote it to lie for the benefit of the poor Prisoners, and would make it go as far in relieving their distresses as I could.

I have the honor to be, Sir, your most obedient and most humble Servant.
John Adams

